TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00584-CR


                                    Jacob Busbee, Appellant

                                                v.

                                  The State of Texas, Appellee




              FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-DC-19-904034, THE HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury convicted appellant Jacob Busbee of the offense of stalking, which was

charged as a second-degree felony because Busbee had a prior conviction for stalking. See Tex.

Penal Code § 42.072(a), (b). The jury assessed punishment at thirteen years’ imprisonment, and

the district court rendered judgment on the verdict. In a single issue on appeal, Busbee asserts

that the district court erred in concluding that his prior conviction was admissible during guilt /

innocence as an element of the offense. Because we conclude that any error in admitting the

evidence was harmless in this case, we will affirm the district court’s judgment.


                                        BACKGROUND

               The State alleged and presented evidence at trial that on multiple occasions

between December 3, 2017, and March 1, 2018, Busbee sent the victim, his ex-girlfriend,
unsolicited and harassing text messages, including threats of violence against himself and others

if she did not agree to speak to him. We discuss this evidence in more detail below.

               The State further alleged that Busbee had a prior conviction for stalking in 2016,

which, if proven, would make the offense a second-degree felony (without a prior conviction,

stalking is a third-degree felony). At the beginning of trial, the State requested permission from

the district court to present evidence of Busbee’s prior conviction during the guilt / innocence

phase of trial to prove the enhancement allegation. Busbee objected, arguing that the evidence

was admissible only during punishment. Initially, the district court agreed with Busbee and

excluded the evidence. However, the district court reconsidered its ruling later during trial and

allowed the State to present the evidence, which was admitted in the form of a pen packet

containing documents related to Busbee’s prior conviction.

               After hearing the evidence, the jury found Busbee guilty of stalking as charged.

This appeal followed.

                                         DISCUSSION

               In his sole issue on appeal, Busbee asserts that his prior conviction for stalking

was admissible only during punishment as evidence to prove the enhancement allegation. The

State argues in response that the prior conviction was admissible during guilt / innocence as an

element of the charged offense.1 To resolve this issue, we would need to construe the prior-


       1
           The State also argues that Busbee forfeited this issue when he stated that he had “no
objection” to the admission of the evidence. We disagree. The record reflects that Busbee
objected at the time the district court announced that it had reconsidered its ruling on the
admissibility of the evidence, and he obtained a running objection at that time. Although Busbee
later stated that he had “no objection” when the State offered the evidence, he also reminded the
district court of his earlier objection and clarified that he was “not waiving our previous
objection.” The district court responded, “Okay. We are on the record; so it is noted.” We
conclude that this record “plainly demonstrates that neither the appellant nor the trial court
                                                2
conviction provision in the stalking statute, see id. § 42.072(b) (providing that stalking “is a

felony of the third degree, except that the offense is a felony of the second degree if the actor has

previously been convicted of an offense under this section”), in light of two seemingly

conflicting opinions by the Court of Criminal Appeals that have construed prior-conviction

provisions in other statutes, see Oliva v. State, 548 S.W.3d 518, 520–22 (Tex. Crim. App. 2018)

(holding that prior conviction for DWI was admissible only during punishment); Calton v. State,

176 S.W.3d 231, 233 (Tex. Crim. App. 2005) (holding that prior conviction for evading arrest

was admissible during guilt / innocence); see also Oliva, 548 S.W.3d at 535–36 (Richardson, J.,

concurring) (observing that court’s holding in Oliva “conflicts with” and “runs afoul of” court’s

holding in Calton).

               However, we need not resolve this issue today, because even if Busbee’s prior

conviction should not have been admitted during guilt / innocence, we cannot conclude on this

record that Busbee was harmed by its admission. “The erroneous admission of evidence is non-

constitutional error.” Gonzalez v. State, 544 S.W.3d 363, 373 (Tex. Crim. App. 2018) (citing

Taylor v. State, 268 S.W.3d 571, 592 (Tex. Crim. App. 2008)). “Non-constitutional errors are

harmful, and thus require reversal, only if they affect Appellant’s substantial rights.” Id. (citing

Tex. R. App. P. 44.2(b)). Under this standard, “an error is reversible only when it has a

substantial and injurious effect or influence in determining the jury’s verdict.” Id. “If we have a

fair assurance from an examination of the record as a whole that the error did not influence the

jury, or had but a slight effect, we will not overturn the conviction.” Id. “In making this

determination, we consider: (1) the character of the alleged error and how it might be considered



regarded [his] ‘no objection’ statement as an abandonment” of his earlier objection. See Thomas
v. State, 408 S.W.3d 877, 886 (Tex. Crim. App. 2013). Thus, Busbee has not forfeited the issue.
                                                 3
in connection with other evidence; (2) the nature of the evidence supporting the verdict; (3) the

existence and degree of additional evidence indicating guilt; and (4) whether the State

emphasized the complained of error.” Id.

               First, we observe that the State did not emphasize Busbee’s prior conviction.

Because of the district court’s initial ruling excluding the evidence, the State did not recite the

portion of the indictment alleging Busbee’s prior stalking conviction when Busbee was arraigned

before the jury at the beginning of trial, nor did the State mention the prior conviction during its

opening statement. Evidence of Busbee’s prior conviction was not admitted until near the

conclusion of the State’s case-in-chief, in the form of a pen packet containing the judgment of

conviction, Busbee’s fingerprints, and his booking photos. The documents contained no details

regarding the circumstances of the offense, other than the dates on which the offense occurred,

which were referenced in the judgment. The pen packet was admitted during the testimony of

the State’s final witness, an investigator with the Travis County District Attorney’s Office, who

testified to the contents of the pen packet and confirmed that Busbee was the person identified in

the documents.    However, the State elicited no testimony from the investigator as to the

circumstances surrounding the prior conviction. Also, the State mentioned the prior conviction

only once during its closing argument, near the end, and did not discuss the conviction in detail:



       And, additionally, we provided you proof that he has a prior stalking conviction
       when you heard from Investigator David Austin who stated that his fingerprints
       that he rolled yesterday matched the same fingerprints from the booking photo of
       his stalking conviction. And you can look through those documents yourself, and
       you will see that he has a prior conviction for stalking.


               Rather than focus on Busbee’s prior conviction, the State emphasized the

evidence pertaining to the current offense, including over 100 text messages that Busbee sent to

                                                 4
the victim between December 3, 2017, and March 1, 2018, the dates alleged in the indictment.

Photographic images of the messages, as seen on the victim’s phone, were admitted into

evidence without objection, and many of the messages were read into the record during the

victim’s testimony. The messages included the following:



       December 3, 2017, beginning at 3:30 a.m. and continuing through 4:10 p.m.:
       [I]f I have to come next door to get you, I will come to the fence or at least the
       window. . . . I’m waiting I know you’re in there. . . . Come out now to the fence
       and we will talk it won’t be pretty if I have to come over. . . . Now [] we both
       know you’re there. . . . Why are you doing me this way . . . . I’m waiting . . . . At
       least go to the window.


       December 4, 2017, beginning at 7:36 p.m. and continuing through 10:51
       p.m.: I love you. . . . Go outside and look at the moon. . . . I know you’re next
       door. . . . I see your phone light up every time I call it.


       December 7, 2017, beginning at 7:36 p.m. and continuing through 10:38
       p.m.: I can’t stop loving you. . . . I know I’ve ruined your life . . . I’m not asking
       to hang out or anything just maybe a phone call once a week just so I can hear
       your voice god I miss your voice I know you still think about me . . . . I know
       where [the victim’s boyfriend] lives and [the victim’s ex-husband] but I’m not
       that person anymore I’m not going to do anything to either one of them I’ve done
       and caused enough hurt and problems as it is all that matters to me is that you’re
       happy and healthy. . . . Please [] I need you as a friend at the very least. . . . Text
       me back what you decide.


       December 8, 2017, beginning at 5:38 p.m. and continuing through 11:56
       p.m.: Will you . . . please let me know something [] I don’t deserve to be treated
       this way. . . . Please [] at least tell me you don’t want anything to do with me. . . .
       [P]lease tell me something I love you please.


       December 12, 2017, beginning at 1:48 p.m. and continuing through 10:26
       p.m.: [W]ill you call me please this is fucking ridiculous. . . . [W]hat the fuck
       this is bullshit and you fucking know it how did you go from loving me so much
       to fucking nothing hell you said you loved me still two months ago. . . . I don’t
       care [if] you’re fucking someone I care about your well-being and what’s going to
       happen in your life.

                                                 5
December 14, 2017, beginning at 4:00 a.m. and continuing through 2:35 p.m.:
I’m coming over I need to talk. . . . I guess I’ll head up to your work and if [you]
aren’t there I’ll go wait on you at your apartment call me . . . . Come outside.


February 28, 2018, beginning at 7:36 p.m. and continuing through
11:55 p.m.: Please respond . . . . Well I finally did it I had sex with [another
woman] . . . . I miss you and love you very much. . . . Someone posted some
horrible pictures about you having herpes on your work’s Facebook. . . . By the
way your work knows you have herpes it’s on their Facebook I read it earlier and
your boyfriend won’t be there much longer eye for an eye tooth for tooth. . . . I
don’t think you’ve been reading your f****** emails maybe you should look
them up and read the Thousand I’ve sent. . . . You have till midnight or piece by
piece you will be ruined like I am I don’t want to do this to you all I want to do is
talk. . . . You think I give a f*** about going back to prison? My life is ruined
already in the moment. I sent police I will kill myself. Matter of fact, I might just
go ahead and do that. Send every doctor every video of you and [the victim’s ex-
husband] and you and your piece of shit boyfriend that I got from your computer
and your phone and your work will be disgusted of you like your family. That’s
why you have no family. . . . I’m going if you do not come. . . . To kill myself if
you do not come. . . . But I’ll make sure you’re ruined your life will be ruined
before I do. . . . Time’s running out.


March 1, 2018, beginning at 3:24 a.m. and continuing until 12:43 p.m.: I’m
sorry for going off on you. . . . I guess I’m going to just catch you going into
work . . . . Your boyfriend can’t be with you 24/7 and I ain’t got s*** to do. . . .
You think you’re just one big all happy family now because he’s got kids and [the
victim’s child] he won’t for long . . . . [The victim’s child is] good he will always
be safe but idk about [the victim’s boyfriend’s children]. . . . Anyways [the
victim’s boyfriend] will suffer and beg for mercy. . . . I won’t be alive . . . .
Karma’s a bitch. . . . Fine don’t answer I’ll just meet you up at your work you
have to get there sometime and you have to leave sometime so I’ll see you either
way. . . . I’m not going to stop until you answer and I will come and see you I
don’t care about the police I just want you to tell me. . . . If you care what
happens to your boyfriend and his kids then answer the phone and give me my
two minutes if you don’t then you don’t care about none of us. . . . And then you
don’t play games I got game for you I’m going to break into your house [and
overdose on drugs] and then have you find me when you get home it will be too
late just because you couldn’t answer the f****** phone. . . . I see you’re keeping
your place a little more cleaner looks nice Boyfriend buy all this. . . . Let’s see
what’s on the computer . . . . Tablet . . . . I knew my key would come in
handy . . . . And I’m gone like I was never there. . . . You got some new things
nice and inside two things you’ll keep forever are two nifty little gadgets no more
secrets. . . . I sure hope the kids don’t find it. . . . man what I have in store for
you two. . . . one phone call and I can have you in prison you need to be at my

                                         6
       mom house by 5 p.m. no later, no ifs, no buts and the bag it’s in has your
       fingerprints all over it. . . . too bad these are beautiful little children y’all two
       look so cute all cuddled up his kids are f****** dead if you’re not here by 5
       you’ll be put in prison for what’s in your house and I’ll be dead.


               The victim also testified that beginning on March 1, her employer began receiving

emails containing pornographic images that referenced the victim by name. A pornographic

image was attached to one of the text messages that Busbee sent to the victim, as were images

showing a tattoo of the name of the victim’s child on Busbee’s arm. The victim further testified

that Busbee, in addition to sending her text messages, called her repeatedly on February 28 and

March 1, demanding that she come and see him at his mother’s house. The victim recorded one

of the phone calls, and a copy of the recording was admitted into evidence without objection and

played for the jury. In the call, Busbee can be heard screaming at the victim, calling her a

“stupid bitch” who had sent him to prison, and telling her that if she did not agree to see him,

“this is just the beginning.” The victim testified that she felt “overwhelmed and humiliated and

scared and hopeless and terrified” as a result of Busbee’s behavior.

               To convict Busbee of stalking, the State needed to prove beyond a reasonable

doubt that Busbee, “on more than one occasion and pursuant to the same scheme or course of

conduct that is directed specifically at another person, knowingly engaged” in certain conduct or

communication that a reasonable person would regard as harassing or threatening. See Tex.

Penal Code § 42.072(a). The State presented ample evidence, summarized above, that on more

than one occasion and pursuant to the same scheme or course of conduct that was directed

specifically at the victim, Busbee communicated with the victim in a manner that a reasonable

person would regard as harassing or threatening.




                                                7
              On this record, we cannot conclude that the admission of Busbee’s prior

conviction, even if erroneous, had a substantial and injurious effect or influence in determining

the jury’s verdict. Accordingly, the error, if any, was harmless. See Tex. R. App. P. 44.2(b);

Gonzalez, 544 S.W.3d at 373–74 (concluding that erroneous admission of extraneous-offense

evidence was harmless in part because State did not emphasize evidence); Motilla v. State, 78

S.W.3d 352, 356–58 (Tex. Crim. App. 2002) (concluding that erroneous admission of prejudicial

evidence was harmless in part because State presented “substantial” evidence of appellant’s

guilt).

              We overrule Busbee’s sole issue on appeal.


                                        CONCLUSION

              We affirm the district court’s judgment of conviction.



                                             __________________________________________
                                             Gisela D. Triana, Justice


Before Justices Goodwin, Triana, and Smith

Affirmed

Filed: March 17, 2021

Do Not Publish




                                                8